Appeal by the defendant from an order of the County Court, Suffolk County (Hinrichs, J.), dated March 3, 2005, which, upon consent, *393designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed as no appeal lies from an order entered upon the consent of the appealing party {see CPLR 5511).
Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Vasquez, 70 NY2d 1 [1987]; People v Gonzalez, 47 NY2d 606 [1979]). Adams, J.R, Goldstein, Fisher and Lifson, JJ., concur.